Third District Court of Appeal
                               State of Florida

                       Opinion filed February 3, 2021.
       Not final until disposition of timely filed motion for rehearing.
                             _______________

                      Nos. 3D18-2557 and 3D19-681
                       Lower Tribunal No. 14-17706
                           ________________


   American Sales and Management Organization LLC d/b/a Eulen
                           America,
                       Appellant/Appellee,

                                     vs.

                           Juan Carlos Alvarez,
                            Appellee/Appellant.


    Appeals from the Circuit Court for Miami-Dade County, William
Thomas, Judge.

     Holland & Knight LLP, and Joseph J. Mamounas, Christopher N.
Bellows, Anthony J. Sirven, and Manuel A. Miranda, for appellant/appellee.

     Avila Rodriguez Hernandez Mena & Ferri LLP, and Wilfredo A.
Rodriguez and Marisol Vilasuso, for appellee/appellant.


Before EMAS, C.J., and FERNANDEZ and LINDSEY, JJ.

     PER CURIAM.

     Affirmed.